 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDEdward D. Purvis and Harry H. Purvis, Co-partners, d/b/aEdward Purvis&Son, and their agents, Altho-Graphic Print-ing Ink Corp.and Albert StoneandPrinting Specialties andPaper Products Union Local 447, International Printing Press-men and Assistants'Union of North America,AFL-CIO.CaseNo. 2-CA-7484.April 7, 1961DECISION AND ORDEROn January 10, 1961, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, the General Counsel filedan exception to the Intermediate Report and a brief in support thereof.Pursuant to-Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel [Mem-bers Rodgers, Leedom, and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the correction as noted in the margin.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Edward D. Purvis and Harry H. Purvis,Co-partners, d/b/a Edward Purvis & Son, and Altho-Graphic Print-ing Ink Corp. and Albert Stone, 110 York Street, Brooklyn, NewYork, and their successors and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Printing Specialties and PaperProducts Union Local 447, International Printing Pressmen and As-sistants' Union of North America, AFL-CIO, by discharging any oftheir employees or in any other manner discriminating in regard tothe hire or tenure of employment or any term or condition of employ-1Respondents filed no exceptions to the Intermediate Report.In the absence of ex-ceptionswe adopt the Trial Examiner's substantive findingspro forma.The TrialExaminer's recommended order required the Respondents to cease and desist from inter-fering with,restraining,or coercing their employees in the exercise of their Section 7rights.This provision was omitted from the notice to be posted by the Respondents.The General Counsel excepted to such omission in the recommended notice.We find meritin the exceptions,and shall therefore amend the notice to conform with the Order.131 NLRB No. 8. EDWARD PURVIS & SON35ment, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.(b) In any like or related manner interfering with, restraining, orcoercing their employees in the exercise of the right to self-organization, to form labor organizations, to join or assist PrintingSpecialties and Paper Products Union Local 447, International Print-ing Pressmen and Assistants' Union of North America, AFL-CIO, tobargain collectively through representatives of their own choosing andto engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7of the Act, or to refrain from any and all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Reimburse and make whole Lucius Garner for any loss of earn-ings he may have suffered by reason of the discrimination against himin the manner set forth in the section of the Intermediate Report en-titled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records and reports necessary to analyze the amount of back-pay due under the terms of this Order.(c)Post at their plant in Brooklyn, New York, copies of the noticeattached hereto marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing duly signed by authorized representatives of Respondents, beposted by Respondents immediately upon receipt thereof, and be main-tained by them for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to employees arecustomarily posted.(d)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith."In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, we hereby notify our employees that : 36DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discourage membership in Printing Specialtiesand Paper Products Union Local 447, International PrintingPressmen and Assistants' Union of North America, AFL-CIO,by discharging any of our employees or in any other manner dis-criminating in regard to the hire or tenure of employment or anyterm or condition of employment, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment, as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the right to self-organization, to form labor organizations, to join or assist Print-ing Specialties and Paper Products Union Local 447, Interna-tionalPrintingPressmen and Assistants' Union of NorthAmerica, AFL-CIO, to bargain collectively through representa-tives of their own choosing and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act, or to refrainfrom any and all such activities.WE WILL make whole Lucius Garner for any loss of earnings hemay have suffered by reason of the discrimination against him.EDWARD D. PURVIS AND HARRY H. PIIRVIS,CO-PARTNERS, D/B/A EDWARD PIIRVIS & SON,Employer.Dated----------------By-------------------------------------(Representative)(Title)ALTHO-GRAPHIC PRINTING INK CORP.AND,ALBERT STONE,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges and amended charges,theGeneral Counsel issued a complaintagainst Edward D.Purvis and Harry H. Purvis, Co-partners,d/b/a Edward Purvis &Son,' and their agents, Altho-Graphic Printing Ink Corp.and Albert Stone,hereincalledAltho and Stone,respectively.The hearing was held in New York, NewYork,on September 19, 1960,before the duly designated Trial Examiner.The complaint alleged that Purvis and its agents, Altho and Stone,on July 20,1960, discharged Lucius Garner because he joined Local 447 and engaged in otherprotected activities and has refused to reinstate Garner.1Herein called Purvis. EDWARD PURVIS & SON37Upon the entire, record in the case,and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSENTITIES INVOLVED,Purvis is a copartnership that maintains its principal office and place of business at110 York Street, Brooklyn, New York, where it has a machine shop as well asink-making production equipment.Purvismanufactures and sells machinery ofvarious types as well as printing ink. In a representative year Purvis manufacturedand sold products valued in excess of $50,000, of which products valued in excessof $50,000 were shipped from said place of business directly to States other thanNew York.Althois a corporation that maintains its office and place of business on the fourthfloor of 110 York Street, Brooklyn, New York, premises owned and otherwiseoccupied by Purvis' machine shop operation.2The ink that is manufactured onthe fourth floor is shipped under the name of Altho and is sold by that corporationto various customers.Stone is the president and treasurer of Altho.The secretary of the corporationis Stone's wife and his father is a director.The foregoing group owns all the stockof the corporation and so far as appears there are no other officers or directors.The corporation was formed and commenced operations at 110 York Street inOctober 1959.3From October 1959 to the date of the hearing Altho purchasedapproximately $7,000 worth of ink from Purvis and about 10 percent of this inkwas shipped to points outside New York State.Additional aspects of the relationship between Stone and Altho on the one handand Purvis on the other are discussed hereinafter.U. THE LABOR ORGANIZATIONPrinting Specialties and Paper ProductsUnion Local447, International PrintingPressmenand Assistants' Union of North America, AFL-CIO,is a labor organizationwithinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESLucius Garner first went to work at 110 York Street in the fall of 1957.Heworked for Schieffer-Eldridge Printing Ink Corporation on the fourth floor of thebuilding as a printing ink mixer.The aforementioned corporation went out ofbusiness about July 1, 1959. In the latter part of July 1959, Harry Purvis got intouch with Garner and asked him to come to work for Purvis.Garner commencedworking for Purvis on July 27, 1959, and performed the same type of work forPurvis as he had done for Schieffer-Eldridge.The ink manufacturing continued totake place on the fourth floor.In October 1959, Altho and Stone entered the picture. Stone possessed a degreein chemistry and had been engaged in the ink business for a number of years. Stonethereafter directed Garner in his work.The sign in front of the building read,"Altho-Graphic Printing Ink Corporation, Fourth Floor; Edward Purvis & SonFirst Floor."In the 1960 period with which we are here concerned, there were three, thenfour,men employed on the fourth floor at 110 York Street.Wiatrak, who hadpreviously worked for Schieffer-Eldridge, left the York street operation when thelatter corporation went out of business.At the request of Purvis and Stone, Wiatrakwas induced to relinquish the job he had secured after Schieffer-Eldridge terminatedits operations, and he returned to work on the fourth floor of 110 York Street aboutFebruary or March 1960. The other employee on the fourth floor, besides Garner2 The first floor of the York Street building contains the Purvis office and machine shop ;the second and third floors also house the machine shop, and the fourth floor is occupiedby a mixing machine and grinders, all being equipment used in the manufacture of print-ing ink, as well as by an office and a room known as the lab where formula cards usedin the ink manufacture are kept and where checking or testing and other matters relatingto the printing ink operation are carried on.8Other than President Stone the other members of the family corporation are not activein the business. 38DECISIONSOF NATIONALLABOR RELATIONS BOARDand Wiatrak, was Cruz who apparently did most of the shipping type of work. Bellwas hired about July 11, 1960.Purvis owned the building, the ink manufacturing machinery on the fourth floor,and paid the wages of Garner, Wiatrak, Cruz, and Bell. The evidence convinces theTrial Examiner that the aforementioned employees were Purvis' employees andthat Purvis possessed the final authority as to hire and discharge.Altho and Stonehave no written lease with Purvis for the fourth floor premises and no rent assuch is paid therefor.All Respondents contend that Altho and Stone are simplycustomers of Purvis and that they purchase ink manufactured by Purvis.TheTrial Examineragreesthat the evidence shows that Altho and Stone purchase inkfrom Purvis and that Purvis manufactures the ink.The labor costs as well asthe cost of machinery, space, and shipping are borne by Purvis.Altho sells to itsown customers the ink it has purchased from Purvis and Altho sets the price tothe customer.4The precise financial arrangement between Altho and Purvis is notentirely clear.Stone defined it as a cost-plus basis; he stated that the two organiza-tions shared only in profits, that each had its own expensesand losses.5For thepurposes of thiscaseand in the absence of contrary evidence, the Trial Examineracceptsthe foregoingtestimony of Stone.The typical working relationships on the fourth floor of the York Street buildingwere as follows: Wiatrak was an experienced and capable man with about 20 years'experience in ink manufacture; he was familiar with the mill machines that groundthe ink and could set and adjust them to obtain the required grind; he was regardedas a first-classmillhand and could also do color matching; Stone testified that healso considered Wiatrak to have sufficient practical experience to be a formulator,i.e., theman who devised the formulas for the making of particular ink products.Wiatrak was in charge of themilling and mixingof the ingredients that went intothe manufacturing of the ink and he also was in charge of canning the finishedproduct and shipping it.He was paid $100 per week and he gave technical assist-ance to Garner regarding the performance of work such as making adjustments ona mill machine in order to obtain a more suitable grind.Wiatrak also did colormatching work in the laboratory on the fourth floor but because he preferred not todo that type of work he was taken off such work when Bell was hired.Garner's principal duty commenced with receiving a formula card on whichwould be stated the ingredients and proportions thereof to be used in making aparticular ink order.Sometimes Stone would give the formula card to Garner andat other times Garner received the card from Wiatrak or Bell.6Garner would takethe formula card and weigh off on a scale the prescribedamountsof color andvarnish; he would then take the ingredients and run it through the mill until itwas properly ground.The coarseness or fineness of the ingredients processed inthemillwould vary as to certain types of ink and the number of runs madethrough the mill and the adjustment made on the mill would affect the finishedproduct.In many instances Garner received no instructions regarding the numberof runs to be made but on other occasions Stone would inform him how many runshe wished to be made on a particular order.Garner also canned ink in preparationfor shipment and typed some of the shipping labels and placed them on the cans.The ink was checked in the laboratory before shipment and if Bell,for instance, wasnot satisfied with the particular shade of ink, he would tell Garner what to do tocorrect the situation.?No one in the Purvis organization as such dealt directly or closely with the pro-duction operations on the fourth floor.Harry Purvis came to the fourth floor onlyoccasionally and there is no evidence that he gave any orders regarding productionperformance to the men engaged in the ink manufacturing.`In the interval between the demise of Schaeffer-Eldridge in July 1959 and the adventof Altho in October 1959, Purvis manufactured and sold ink in its own nameBy aboutJuly 1960, Purvis was no longer shipping ink to customers under the Purvis name.eApparently Altho purchased ink from Purvis at cost plus some figure or percentagemutually agreed upon.5In the period from October 1959 to the first part of 1960, neither Wiatrak nor Bellwas employed on the fourth floor at York Street and Stone dealt directly with Garnerduring that periodWhen Wiatrak was employed he gave Garner the formula cards andinstructions.After Bell was hired he gave Garner the cards and pertinent instructions.7 Before Bell was employed Wiatrak performed the laboratory check on the finishedproduct. EDWARD PURVIS & SON39Stone apparently came to the fourth floor in the morning and gave whatever in-structions he deemed desirable to Garner,Wiatrak,Bell, and Cruz. Stone spent mostof his time in sales contact and promotion away from the premises at York Street.Wiatrak testified credibly that he was hired by Harry Purvis and that both Purvisand Stone had previously contacted him and had asked him to come to work on thefourth floor.Itwas Wiatrak's uncontroverted understanding that he was to be incharge of the floor,themilling and mixing,and that he would receive formulasalready made or formulated.He was to give instructions to Garner and Cruz. Theforegoing instructions as to his duties were given to Wiatrak by Stone.Wiatraktestified that Stone was his superior and gave him instructions as to what he wantedto be done.Although Wiatrak had told Purvis when he was hired that he did notwish to do color matching,Stone, soon after Wiatrak commenced working, told himto go into the laboratory and match colors.Wiatrak did so.Wiatrak also statedthat if there were several orders for ink on hand,Stone would instruct him as to theorder in which the work was to be performed.IfWiatrak was doing one thing, Stonecould and did direct him to do something else.Garner also testified that Stone wasthe man who gave the directions and orders to the men, including himself.8Wiatrak testified credibly that the man in charge of the laboratory was in chargeof production.When Bell was hired he took over the laboratory work and Wiatrakconfined himself to the production work on the floor.Garner testified that he under-stood that Bell was to take over the laboratory and Wiatrak was to be in charge ofthe outside floor,"In other words they were still my boss and Stone was the big boss,that's the way I understood it."Harry Purvis testified that Bell was hired becauseWiatrak did not wish to do laboratory work.In May 1960,Garner went to Purvis'office on the first floor.Stone and HarryPurvis were both present and Garner asked for a raise in pay.Purvis said that thebusiness was not in a position to grant an increase.Garner spoke to Harry Purvisagain in June on the same subject and with the same result.According to Garner'scredited testimony he also spoke to Stone on many occasions about his pay. Thelast of these conversations was on Friday,July 15,1960,and it took place in thefourth floor office.Garner told Stone about all the pressure he was under,that hewas doing much more than the work of a millhand,and that he still was not receivinga millhand's rate of pay.Stone agreed that Garner was not getting adequate paybut gave no indication of doing something about the situation.On the evening of Monday, July 18,at Garner's instigation,he,Wiatrak, and Cruzwent to the union office and joined that organization.9The following day, July 19,in the afternoon,a telegram,addressed to "Altho-Graphic Printing Ink Corp., 110York Street-,"sent and signed by the Union, was delivered on the fourth floor ofthe premises.1°Present at the time were Bell, Wiatrak,and Garner.Bell openedand read the telegram in the presence of Wiatrak and Garner.Bell said,"Al isn'tgoing to take this sitting down." 11 Stone found and read the telegram on his deskon the fourth floor later that day. That evening Stone spoke to Purvis and informedhim of the telegram.The evidence convinces the Trial Examiner that in the conversation aforemen-tioned on July 19 between Purvis and Stone,the decision to terminate Garner fromhis job on the fourth floor was made.12The initiative for the termination camefrom Stone,and Stone recommended that Garner be terminated.Purvis testifiedthat although he did not have to terminate Garner from his job on the fourth floor8Bell and Cruz did not testify.6Wiatrak had been or was a memberof the Unionbut be filledout a cardtogetherwith the others.10 The telegram stated:"Your production,shipping and receiving employees have joinedour union.Request recognition and conference to negotiate wages, hours,and all otherworking conditions."11The Trial Examiner finds that the referenceto "Al" was to AlbertStone,presidentof Altho.'E Stone denied that he discharged Garner, statingthat Garnerwas not his employeeand thathe was not a supervisorfor PurvisPurvis testifiedthat he didnot dischargeGarner,observing,"I certainly don't thinkthat any activity of Stone or Altho-GraphicPrinting Ink Company, whatever it might berelativeto employment or anything else,should make me liable for anythingthat's been done." 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDand could have retained him notwithstanding Stone's position on the matter, he didnot do so. Because of Stone's determination to be rid of Garner,Purvis acquiesced.The following day, July 20, Garner arrived at the premises about 7:15 a.m., andStone came in at 7:30, although he usually came to the plant anywhere between 8and 10 a.m. or later.When Stone got off the elevator on the fourth floor Stone hadGarner's timecard with him.13Stone told Garner,""Take your card,go downstairsand punch out.Wait for Mr. Purvis.You are fired."When Garner asked thereason,Stone said,"Incompetence."Garner then queried whether he was not beingfired"because you got the notice that we joined the Union. . .and you may haveto pay me a decent salary." Stone replied,"Idon't think you are worth it," re-marking, "and there was a union downstairs.Why didn't you join that." 14Garnersaid that that union was a machinists'union"and I didn't think I had any right tojoin that, we are printing ink makers."Following this conversation Garner went downstairs,did not punch out, and waitedfor Purvis.When Purvis came in Garner told him that he had been fired for joiningthe Union.Purvis said,"No." Purvis and Garner then went to the fourth floor andthe former spoke privately to Stone.After Purvis and Garner returned downstairsPurvis asked him if he knew anything about ink being returned by a customer andGarner said he did.Nothing further was said on that subject.Purvis then askedGarner why he could not get along with Bell.Garner said there was no conflict atallon the fourth floor, adding that it was simply that he considered his salary un-satisfactory,had joined a union, and had been fired out of a clear blue sky. Purvisthen said that Garner could go to work in the machine shop.Garner replied that heknew nothing about machine shop work and had been hired to work in the ink shop.Purvis then secured Garner's paycheck for him and Garner left.Wiatrak testified credibly that on July 20 as he was punching in he met Stone andsaw Stone pick up Garner's timecard.Upstairs Stone spoke to Garner but not inWiatrak's presence.A few minutes later,Garner told Wiatrak that he, Garner, hadbeen fired.Wiatrak then spoke to Stone, saying,"Al, I think you made a mistake."Stone replied, "Well,he was no good anyway."The preceding Monday, July 18,Wiatrak had given notice to Stone that he wasleaving for a better job on Wednesday,July 20.Purvis testified thatWiatrak hadalso given this information to him.The Trial Examiner is of the opinion thatWiatrak probably spoke to both men on separate occasions on Monday. In anyevent both Stone and Purvis became aware on July 18 that Wiatrak would no longerbe working at the fourth floor of 110 York Street after July 20.After Garner's termination on July 20 as aforedescribed,the remaining employees,Wiatrak and Cruz, walked out.15Apparently picketing of the premises commencedand Garner and perhaps Wiatrak and Cruz participated 16Samuel Gruber, a partner in the Mid-Hatten Employment Agency and placementmanager thereof,testified credibly that on July 19 his agency learned that Altho wasinterested in securing a millhand who knew printing inks.On July 20, Gruber tele-phoned Altho and spoke to a man who identified himself as Al Stone. Gruber testifiedthat he called because he wanted to know what was "a millhand who knew printinginks."On the 20th Stone explained that he wanted a roller machine operator orapprentice.Gruber wrote down the details including the wages.The wages foran experienced man were $85 to $90 and an apprentice with no experience wouldreceive $60 to $70 a week.17Oscar Colon.a disinterested and credible witness, testified that on July 20 he wentto Mill-Hatten Employment Agency seeking employment and was referred by Gruberto Altho.Gruber gave Colon a card with Altho's name thereon and the address andinstruction to see Al Stone.Colon went to the address given,110 York Street, and11The timecards of the fourth floor employees and the employees of Purvis' machineshop neople were kent in a timecard rack on the first floor14The machine shop employees of Purvis were represented by the International Asso-ciation of Machinists and that union had a contract with Purvis.15 ApparentlyWiatrak would have worked until the end of the day on July 20 butbecause of Garner's discharge he left earlier.11Record details regarding the picketing are quite limited.With the exception ofSupervisor Bell. therefore.there were no operating personnel on the fourth floor immedi-ately after Garner's discharge.17 Garner's wage had been $64. The union rate for a millhand was $95 60. EDWARD PURVIS & SON41spoke to Stone on the fourth floor. Stone spoke to Colon about working on the flooroperating an ink mill.Colon understood that he would be doing general work,mixing and working the mills. Stone then told him to return in half an hour.WhenColon returned he saw Harry Purvis in his office on the first floor.Colon filled outa card with information regarding his name, address,and number of dependents.Purvis told Colon he would start the next day. Colon testified that his previous workexperience had been in food handling,poultry.He had never worked in an inkfactory.He informed Stone of this fact and believed that he also told Purvis.Purvis, while admitting that Garner was terminated from his ink manufacturingjob at the instance of Stone and that the decision was made on July 19, enumerated anumber of instances of Garner's inefficiency"from the time he was hired." Eachincident involved Garner's leaving some water on overnight which resulted in dam-age to lower floors of the building.Thiswater incident occurred about July orAugust 1959.In the latter part of June 1960 some black ink was sent to a customerreferred to as Tabard.Apparently various shipments that Tabard received were satis-factory but the last batch was not. Stone said that he was going to bring the inkback and he instructed Garner to double the amount of drier therein because theink did not dry fast enough.18The remaining incident referred to by Purvis in histestimony was that he found Garner asleep sometime prior to March 1959.19Garnertestified credibly that he had received no complaints or reprimands about his workand there is no evidence to the contrary.Purvis stated at the hearing that Bell hadtold him that the Tabard ink deficiency had been Garner's fault. Purvis admitttedthat he had made no decision to terminate Garner at that time.Wiatrak, who had worked with Garner on the fourth floor prior to June 1959when Schieffer-Eldridge was conducting the operation and had also worked therewith Garner in 1960 in the Stone and Purvis period, testified regarding Garner'scapabilities.Wiatrak considered Garner to be a good worker and a hustler.Heconsidered Garner to be a competent millhand and it was only on occasion that Wia-trak found it necessary to offer some suggestion to Garner regarding the mill opera-tion or to reset the mills.The only criticism that Wiatrak had of Garner was thathe was not particularly neat, i.e., Garner would get ink or varnish on his hands andwould get these substances on the machines so that Wiatrak,if he reset a machine,would get some ink or varnish on his hands.Wiatrak said that this lack of neatnessdid not affect the actual work performed by Garner.It is the Trial Examiner's opinion that while Garner was not the journeyman thatWiatrak was, Garner was generally a competent employee.20After working forSchieffer-Eldridge, together withWiatrak, Garner, after the former firm went outof business, was hired by Purvis.From the end of July 1959 until February orMarch 1960, Garner was apparently the only employee manufacturing ink on thefourth floor.Stone testified that when he, Stone, first entered the picture on thefourth floor at York Street, October 1959, Garner was in charge of the ink produc-tion and Garner continued in that capacity for some time thereafter.Before theadvent of Wiatrak in February 1960 Garner was the sole ink production employee.Stone gave Garner the formula to be used and such instructions as he deemed ap-propriate but did not himself engage in the manual manufacturing.In seeking to explain Garner's discharge, Purvis stated that when it was learnedthatWiatrak was leaving it was also decided to get rid of Garner.Although Bellwas apparently experienced in ink manufacturing and was a supervisor in charge ofproduction and the superior of Wiatrak, Purvis stated that Bell was not as good aIs The Tabard Ink had been tested by Wiatrak before It was shipped.191n the course of cross-examining Garner, Stone adduced testimony regarding theHamilton and Barry Keller incidentsBoth these incidents occurred In October 1959.Hamilton was a customer who complained that its order of ink had not been ground fineenoughGarner testified without contradiction that at Stone's Instruction he had groundthe Ink on that order making only a few runs through the mill.He had pointed out toStone that Wiatrak ran the ink from five to eight runs but Stone told Garner that thatwould consume too much time on the Hamilton order. Regarding the Barry Keller orderabout which Keller had complained -concerning the gloss of the ink, Stone had said toGarner, "I cannot satisfy Barry Keller "Both the Keller and Hamilton Inks had- beentested by Stone before the orders had been shipped21Wiatrak had been in the ink manufacturing business for about 20 years.He wasadmittedly a topnotch man.His pay In 1960 was $100 a week Garner had 4 years'experience in ink manufacturing and his pay was $64 a week. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDmillhand as was Wiatrak and could not supervise Garner as had Wiatrack.alThelogic of the foregoing position would be that Respondents would therefore seek toreplaceWiatrak by a highly skilled and experienced millhand who could provideGarner with technical supervision and assistance.Instead, Colon,a job applicantwith no experience in ink work,was interviewed on July 20 to do the millhandwork of Garner.22Since Respondents knew, before Garner was terminated, thatWiatrak was leaving on July 20,the termination of Garner manifestly deprived Re-spondents of any experienced production man. Even if Garner was not an A-1 mill-hand he certainly was better than no millhand or a totally inexperienced man suchas Colon.The instances of Garner's alleged inefficiences,previously described,are not per-suasive that inefficiency was the cause of the termination nor is there convincing evi-dence that Garner was as deficient a millhand as Purvis asserted.Such matters asnot turning off water and other asserted derelictions on Garner's past occurredmanymonths prior to his discharge and were not the occasion of admonitions or repri-mands.Even the Tabard affair, which was the most recent,occurred about a week,prior to the discharge and the evidence as to whether Garner was at fault or wasconsidered to be at fault is of a tenuous nature. In any event,Garner was neverreprimanded or disciplined by Stone, Wiatrak, Bell, or Purvis and there admittedlywas no decision to terminate Garner until the evening of July 19 when Stone advisedPurvis of the telegram from the Union and recommended Garner's termination.Evidence is also lacking that there was any discussion or recommendation aboutterminating Garner prior to the conversation between Stone and Purvis on the eveningof July 19.When Stone read the union telegram on July 19,he knew that the fourth flooremployees had joined the Union and that the Union claimed to represent the em-ployees.The employees were Wiatrak,Garner,and Cruz.Stone already knewthatWiatrak was leaving on the following day, July 20; he knew that Cruz was anew employee of 5 months'service engaged principally in shipping work and thereisnothing in the record to suggest that Cruz was in any way articulate about hisjob status and conditions of employment or was anything more than a follower inthe union activity.Garner,on the other hand,was an employee with the greatestlength of service and he was the employee who had been complaining about hiswages and working conditions,the last such instance having occurred on Friday,July 15, at the end of the workday. Following the next full workday, July 18, Stonehad received the union telegram on July 19.The termination of Garner,therefore,was the logical move to abort the union claim for recognition and to eliminate theunion strength on the fourth floor.It is the Trial Examiner's opinion and he finds that Stone recommended and ineffect demanded that Purvis terminate Garner because of his union activity.Thisconclusion is confirmed by the conversation between Garner and Stone on July 20.Stone did not deny Garner's accusation that his discharge was due to the fact thatStone had received the union telegram and was eliminating Garner in order to fore-stall the possibility of having to pay Garner more money pursuant to the PrintingUnion's standards and demands.Stone told Garner he was not worth more money.Stone asked Garner in effect why he had to join the Printing Union when there wasa union downstairs in the machine shop that he could have joined.When Wiatraktold Stone that he was making a mistake in discharging Garner,Stone impliedly in-dicated that inefficiency was not the real reason for the action and was a makeweightfactor, to wit:"Well, he was no good anyway." At the time the telegram wasreceived Supervisor Bell had warned,"Al [Stone]isn't going to take this sittingdown."The discharge of Garner from his fourth floor job by Purvis at the instance ofStone was in the Trial Examiner's opinion violative of Section 8(a)(1) and (3) ofthe Act.The Trial Examiner is of the opinion that Purvis was aware of the reason21 Purvis said he also thought that there was friction between Bell and GarnerPurvisgave no explanation of this assertion and Bell did not testify;Wiatrak did not mentionany such friction;nor did Stone although all these persons would. have been in a muchbetter position than Purvis to know of any alleged friction;Garner denied having anytrouble with Bell.There is no claim that Bell ever reprimanded Garner or recommendedhis termination.21It is quite clear that Colon could not be a replacement for Wiatrak. EDWARD PURVIS & SON43why Stone wished to be rid of Garner but in any event, by acting at Stone's instance,Purvis assumed the responsibility for Stone's motivation.Although Altho and Stone were customers of Purvis, both Altho and Stone,through Stone, were given and exercised a substantial degree of control over theactual ink manufacturing operation includingde factosupervision of personnel.The fact that the employees were the employees of Purvis and that the latter hadthe ultimate power of control and supervision does not alter this conclusion. It isunnecessary to define in all respects the exact legal relationship between Altho andStone, on the one hand and Purvis on the other. Suffice to conclude for presentpurposes and on the basis of this record that Altho and Stone werede factoagentsof Purvis with reference to the events heretofore described, particularly the dis-charge of Garner.As agents they share with Purvis the responsibility for that dis-charge and the illegal nature thereof.23Garner testified that following his discharge on Wednesday, July 20, he had aconversation with Harry Purvis on the sidewalk outside the York Street plant whereGarner was picketing.This occurred on Friday, July 22.The substance of theconversation was that Purvis first told Garner that he could come back to work inthe machine shop.Garner rejected such a proposition.Purvis then told Garner hecould come back to work on the fourth floor.24Garner testified that he assumedduring the conversation last described that Purvis was offering him his job at hisformer wage rate.Garner's reply to Purvis was, "Well, there's a matter of salaryinvolved there."Purvis then said, "I will not pay you the union scale, but howmuch do you think you would consider as a start,.how much salary increasedo you.want."Garner said he did not know but in any event he wanted unionrepresentation, "somebody to protect me."Purvis replied, "Well, it's up to you."This was the end of the conversation and apparently the subject was not againdiscussed.Based on the foregoing testimony of Garner the Trial Examiner finds that onJuly 22 Garner was offered unconditional reinstatement to his former job.Garnerrejected the offer for the asserted reason that he apparently wanted an increase insalary and apparently required that Purvis recognize the Union as collective-bargain-ing agent.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connec-tion with the operations of Respondents described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondents had discriminated against employee Garner, thecustomary remedial action would be the requirement that Respondents offer rein-statement to Garner to his former or substantially equivalent position.However, ithas been found that on July 22, 1960, Respondent Purvis did offer Garner reinstate-ment to his former position and that Garner declined the offer.The Trial Examinerconcludes that in view of Purvis' ownership of the building, the machinery and theequipment, and the fact that Purvis employed and paid the employees, the offer wasan effective one both with respect to Purvis' liability and with respect to that ofAltho and Stone.Under the particular circumstances of this case, I see no reason-able basis for extending the liability of Altho and Stone beyond the point at whichPurvis offered reinstatement to Garner.Ttwill be recommended that Respondents make Garner whole for any loss of paysuffered by reason of the discrimination against him by paying him a sum of moneyequal to that which he would have earned in Respondents' employ from the date^ Altho and Stone had been granted at least apparent authority by Purvis to deal withink manufacturing and the personnel on the fourth floor and from all the evidence theyhad in fact actual authority in the foregoing respects.Moreover, in the afore-describedareas Purvis had ratified and acquiesced in the activities of its agents.24The phrase was ". .you can come back upstairs " In context and in viewing theentire conversation, it is apparent to the Trial Examiner and he finds that Purvis wasofferingGarner an opportunity to return to his job In the ink manufacturing on thefourth floor 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDof his discharge on July 20 to the date of the offer of reinstatement on July 22, 1960,less his net earnings elsewhere,if any.Uponthe basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Printing Specialties and Paper Products Union Local 447, International Print-ing Pressmen and Assistants'Union of North America,AFL-CIO, isa labor organ-ization within the meaning of Section2(5) of the Act.2.By discharging employee Lucius Garner,Respondents have engaged in unfairlabor practices within the meaning of Section8(a)(1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]Southern Electrical and Pipefitting CorporationandRay E.BookerandUnited Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the UnitedStates and Canada,AFL-CIO;Local Union No.568,UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada,AFL-CIO,Parties to the ContractLocal Union No.568,United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada,AFL-CIOandRay E. BookerandSouthern Electrical and Pipefitting Corporation;United Asso-ciation of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, AFL-CIO, Parties to the Contract.CasesNos. 15-CA-1445 and15-CB-331.April 7, 1961DECISION AND ORDEROn December 9, 1959, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-consolidated proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter the Respond-ents and the General Counsel filed exceptions to the IntermediateReport, and the Respondents and the Charging Party filed briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-131NLRB No. 12.